IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAELON HILL-JOHNSON,
Civil Action No. 19-1277
Plaintiff,
Judge Marilyn J. Horan
V.

GUIDIO DEANGELIS, ORLANDO
HARPER, RICH FITZGERALD, and
ALLEGHENY COUNTY BUREAU OF
CORRECTIONS,

Nee Nee ee ee ee ee ee ee” Se

Defendants.
OPINION AND ORDER ON MOTION FOR
TEMPORARY RESTRAINING ORDER/PRELIMINARY INJUNCTION
Plaintiff, Daelon Hill-Johnson, an inmate at Allegheny County Jail, filed the present
Complaint on October 7, 2019, seeking relief for various claims related to his incarceration.
(ECF Nos. 1, 18). Alongside the Complaint, Mr. Hill-Johnson also filed a Motion for Leave to
Proceed Jn Forma Pauperis (IFP), a Motion for Appointment of Counsel, and a Motion for
Temporary Restraining Order (TRO) against Defendants Allegheny County Bureau of
Corrections (also referred to as Allegheny County Jail, or ACJ) and Warden Orlando Harper.
(ECF Nos. 1, 21, 22). The Court granted the IFP Motion. (ECF No. 2). The Court also granted
the Motion for Appointment of Counsel, but solely for the purposes of the Motion for TRO and
related hearing. (ECF No. 4). The Court scheduled a hearing on the Motion for TRO for
October 24, 2019. (ECF Nos. 3, 9). At the scheduled date and time for the hearing, the relevant
Defendants and their Counsel, as well as Counsel for Mr. Hill-Johnson, appeared, but despite the
Court’s issuance of a Writ of Habeas Corpus Ad Testificandum, (ECF No. 6), Allegheny County

Jail did not produce Mr. Hill-Johnson. The hearing was then rescheduled for November 7, 2019,
and the parties agreed to combine the TRO hearing with the hearing for preliminary injunction.
(ECF No. 17). At the hearing, the parties presented evidence in the form of witness testimony
and documents, and they argued the merits of the Motion.

For the following reasons, Mr. Hill-Johnson’s Motion for Temporary Restraining Order

and Preliminary Injunction will be denied.

I. Background!

Daelon Hill-Johnson is currently incarcerated at the Allegheny County Jail (ACJ),
awaiting trial on several criminal charges. Mr. Hill-Johnson was first arrested and incarcerated
related to these charges in February or March 2016. He testified that he remained incarcerated at
ACJ for eleven and a half months, was released, but then was locked up again in April 2017.
Mr. Hill-Johnson has remained incarcerated at ACJ since that time. Presently, the trial date for
his pending state charges is January 15, 2020, almost four years after his arrest.

Mr. Hill-Johnson brings a long list of claims against the Defendants in this matter,
including claims under 42 U.S.C. § 1983, 42 U.S.C. § 1985, and the Americans with Disabilities
Act, as well as claims for selective and vindictive prosecution, negligence, and sexual

harassment. (ECF No. 18, at 1). Of these claims, Mr. Hill-Johnson seeks preliminary injunctive

 

' In addition to the evidence presented at the hearing, the Court takes judicial notice of the
relevant dockets from the Allegheny County Court of Commons pleas, at case numbers CP-02-
CR-0005569-2016, CP-02-CR-0003609-2016, CP-02-CR-0005565-2016, and CP-02-CR-
0005976-2017, as well as a federal criminal case in the Western District of Pennsylvania at case
number 2:17-CR-226.

2 The dockets show that Mr. Hill-Johnson was probably released on bond in or around November
2016, and that his bond was revoked when he was arrested on new charges in April 2017. Those
new charges were later nolle prossed and dismissed because of related federal criminal charges
filed in August 2017. Mr. Hill-Johnson has since been sentenced on the federal charges, but he
has not yet begun to serve that sentence because of the earlier-filed, pending state charges.

2
relief related to alleged violations of his rights under the Americans with Disabilities Act (ADA)
and the Eighth and Fourteenth Amendments, against Defendants ACJ and Warden Orlando
Harper. (ECF Nos. 15, 22).

Specifically, Mr. Hill-Johnson contends that he has been discriminated against because of
his disabilities in violation of the ADA, specifically that (1) spending time in the Restricted
Housing Unit (RHU) and the lack of counseling make his psychiatric conditions worse, and (2)
he has an ongoing substance abuse problem for which he keeps getting “misconducts,” both of
which prevent him getting the counseling and treatment he needs. He also alleges that
Defendants have acted with deliberate indifference to his mental health, substance abuse, and
medical needs, in violation of the Eighth and Fourteenth Amendments. Lastly, Mr. Hill-Johnson
contends that the amount of time he has spent in restraint chair constitutes impermissible
punishment in violation of the Fourteenth Amendment, and excessive force in violation of the
Eighth Amendment. Accordingly, Mr. Hill-Johnson seeks a court order prohibiting Defendant
ACJ from placing him in the RHU, enjoining the use of the restraint chair as punishment, and
requiring that Defendant ACJ place him in the substance abuse program and provide him with

counseling.

II. Discussion

Federal Rule of Civil Procedure 65 allows a court to enter a temporary restraining order
or a preliminary injunction, measures that the Supreme Court has described as “extraordinary
remed[ies] never awarded as of right.” Winter v. Natural Resources Defense Council, Inc., 555
U.S. 7, 24 (2008). Courts employ a four-factor balancing test to determine whether a party is
entitled to a preliminary injunction. Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir.

2017). First, the moving party must show that he has “‘a likelihood of success on the merits” and
that he “will suffer irreparable harm if the injunction is denied.” Doe v. Boyertown Area Sch,
Dist., 897 F.3d 518, 526 (3d Cir. 2018) (internal quotations omitted). If the moving party
establishes both, the court balances those two factors against whether there will be irreparable
injury to the opposing party if the injunction is granted and whether public interest favors an
injunction. Osorio-Martinez v. AG United States, 893 F.3d 153, 178 (3d Cir. 2018); Doe v.
Boyertown Area Sch. Dist., 897 F.3d 518, 526 (3d Cir. 2018).

In establishing a likelihood of success on the merits, the moving party must make “a
showing significantly better than negligible but not necessarily more likely than not.” Reilly, 858
F.3d at 179. “‘How strong a claim on the merits is enough depends on the balance of the harms:
the more net harm an injunction can prevent, the weaker the plaintiffs claim on the merits can be
while still supporting some preliminary relief.” Jd. (quoting Hoosier Energy Rural Elec. Coop.,
Inc. v. John Hancock Life Ins. Co., 582 F.3d 721, 725 (7th Cir. 2009)). As to the second element
of irreparable harm, the moving party must “demonstrate that irreparable injury is /ikely in the
absence of an injunction,” not just that irreparable injury is possible. Winter v. Natural
Resources Defense Council, Inc., 555 U.S. 7, 22 (2008) (emphasis added). A mere possibility of
irreparable injury is “too lenient” of a standard, because “[i]ssuing a preliminary injunction based
only on a possibility of irreparable harm is inconsistent with [the Supreme Court’s]
characterization of injunctive relief as an extraordinary remedy.” Jd. Moreover, a court should
not issue a preliminary injunction “simply to prevent the possibility of some remote future
injury,” Jd. (internal quotations omitted), or “merely to allay the fears and apprehensions or to
soothe the anxieties of the parties.” Grant Heilman Photography, Inc. v. John Wiley & Sons,

Inc., 864 F. Supp. 2d 316, 325 (E.D. Pa. 2012).

A. Likelihood of success on the merits
i, ADA

In order for an inmate to establish that a jail violated the ADA, he must allege that “(1) he
is a qualified individual with a disability; (2) he was either excluded from participation in or
denied the benefits of some public entity’s services, programs, or activities; and (3) such
exclusion, denial of benefits, or discrimination was by reason of his disability.” Lopez v. Beard,
333 Fed. Appx. 685, 687 n.1 (3d Cir. 2009) (citing 42 U.S.C. § 12132). Mr. Hill-Johnson
testified, and Defendants agreed, that he is diagnosed with Post-Traumatic Stress Disorder
(PTSD), paranoia, anxiety, and depression, and that he also struggles with drug addiction. Mr.
Hill-Johnson contends, and Defendants do not dispute, that his mental health diagnoses and drug
addiction make him a qualified individual with a disability under the ADA. Additionally, Mr.
Hill-Johnson testified that he has not been allowed to participate in counseling or substance
abuse treatment, but has instead been placed in the RHU or been given other disciplinary
measures. Defendants acknowledge that Mr. Hill-Johnson has been subjected to disciplinary
measures, and that such measures prevented his participation in treatment services. Accordingly,
the first two elements of Mr. Hill-Johnson’s ADA claim are met, and the likelihood of success of
this claim turns on whether the disciplinary measures and subsequent exclusion from or denial of
services were because of Mr. Hill-Johnson’s disability.

Mr. Hill-Johnson provided testimony about specific incidents in which he was pepper-
sprayed, tased, or otherwise restrained for, in Mr. Hill-Johnson’s view, asking for help. In one
such incident, for example, Mr. Hill-Johnson stood in line to try to get into a substance abuse
program. When it was his turn to speak with the staff member, he was denied entry into the
program and was told to go. He refused and continued to stand there. Consequently, he was

restrained and removed. In another incident, during a strip search, Mr. Hill-Johnson again
requested mental health services. Despite demands that he remove his clothes, Mr. Hill-Johnson
repeatedly asked for services and did not comply with the strip search. Officers ultimately
sprayed him with mace. He indicated that he believed there was no reason for any force at all, as
he repeatedly stated that during this incident, he kept his arms raised and his legs crossed. He
further testified, however, that he gets “misconducts,” that is, receives disciplinary write-ups,
because he refuses to comply with strip searches and refuses to go in his cell. He also stated that
on some occasions, when he has asked to see someone and his request was refused, he has
engaged in misconduct to get attention, or has told jail staff that he was suicidal solely for the
purpose of garnering attention from the mental health unit.

In response to Mr. Hill-Johnson’s Motion, Captain David Zetwo, Jr., and Chief Deputy
Laura Williams testified on behalf of Defendants. Captain Zetwo denied that Mr. Hill-Johnson
was sent to the RHU for asking for help or to see a counselor. Rather, Captain Zetwo reported
various disciplinary problems, such as catching Mr. Hill-Johnson smoking or Mr. Hill-Johnson
“acting out.” Captain Zetwo explained that, in order to participate in classes or treatment
programs, an inmate has to be free from “misconducts.” He indicated that Mr. Hill-Johnson’s
disciplinary status is what keeps him out of certain programs, but that Mr. Hill-Johnson has had
time periods where he was able to remain misconduct-free. Chief Deputy Williams, who is over
the substance abuse and mental health programs at ACJ, similarly testified that Mr. Hill-
Johnson’s disciplinary status was often the reason he was unable to participate in programs. She
further testified that at one point, a psychologist met with Mr. Hill-Johnson, but Mr. Hill-Johnson
focused on his legal issues and would not engage on his mental health. Accordingly, it was
determined at that time that he was not a candidate for counseling. Chief Deputy Williams also

explained procedures surrounding mental health services at ACJ, including daily rounds to check
in each individual in the RHU regarding his mental health status. During the nearly eleven
months Mr, Hill-Johnson has spent in the RHU, a mental health professional checked in with
him daily, but he often refused to engage.

Based on Mr. Hill-Johnson’s testimony, and bolstered by the testimony of ACJ staff
members, it appears then that Mr. Hill-Johnson’s exclusion from participation in counseling is
largely his own choice, in that he has been given opportunities to speak with mental health
professionals but has chosen not to meaningfully engage. It also appears that Mr. Hill-Johnson
sometimes uses his requests for counseling services as a means to manipulate the system to get
what he wants, be it avoidance of a strip search, movement to a different unit, or just simply
attention.

Regarding Mr. Hill-Johnson’s drug addiction and requests for treatment, the Court has no
doubt that trying to get clean in a stressful environment, particularly one where drugs may be
readily available, is no small task. But the rules apply to Mr. Hill-Johnson just as they apply to
other inmates: if he wants to engage in substance abuse treatment, he needs to maintain a
favorable disciplinary status that will allow him to be placed in the housing unit where treatment
is offered. Again, based on the testimony at the Motion hearing, it seems that Mr. Hill-Johnson’s
“misconducts” often come as a result of his refusing to comply with orders.

In sum, Mr. Hill-Johnson’s exclusion from services has come as a result of his refusal to
engage in services when offered or as a result of his misconduct, not because of discrimination
based on his disability. Consequently, at this time, the Court doubts the likelihood of Mr. Hill-
Johnson’s success on this claim.

ii, Section 1983—deliberate indifference to mental health and medical needs under the
Eighth and Fourteenth Amendments
Next, Mr. Hill-Johnson alleges that the Defendants violated his Eighth and Fourteenth
Amendment rights when they acted with deliberate indifference to his mental health and medical
needs. The Eighth Amendment of the Constitution provides, in part, that the government shall
not inflict cruel and unusual punishments. U.S. Const. amend. VIII. The Cruel and Unusual
Punishments Clause applies only to a person who has been convicted of and sentenced for a
crime, and it thus does not apply to pretrial detainees. Hubbard v. Taylor, 399 F.3d 150, 164 (3d
Cir. 2005). Instead, it is under the Due Process Clause of the Fourteenth Amendment that
pretrial detainces may bring claims regarding their treatment by corrections officials. Bell v.
Wolfish, 441 U.S. 520, 535 n.16 (1979). Courts have recognized several types claims that
inmates may bring under the Eighth Amendment’s Cruel and Unusual Punishments Clause or the
Due Process Clause of the Fourteenth Amendment, including “denial of, or inadequate access to,
medical care; exposure to adverse conditions of confinement; and the use of excessive force by
prison guards.” Shears y. Carter, 2018 U.S. Dist. LEXIS 16752, at *14 (M.D. Pa. Jan. 31,
2018).

In order to establish a medical claim under either the Eighth or the Fourteenth
Amendment, a plaintiff must show that the defendant acted with deliberate indifference to his
serious medical needs. Natale v. Camden County Corr. Facility, 318 F.3d 575, 582 (3d Cir.
2003); Szemple v. Corr. Med. Servs., 493 Fed. App’x. 238, 242 (3d Cir. 2012). A prison official
acted with deliberate indifference when he “‘acted or failed to act despite his knowledge of a
substantial risk of serious harm.’” Szemple, 493 Fed. App’x. at 242 (quoting Farmer v. Brennan,

511 U.S. 825, 842 (1994)). Additionally, “the indifference must be deliberate and the actions

 

3 Mr, Hill-Johnson is both a pretrial detainee and a sentenced inmate (see footnotes 1 and 2,
above); as such, the Court will address his claims under both the Eighth and Fourteenth
Amendments.
intentional.” Jd. Lastly, neither a claim “that a physician has been negligent in diagnosing or
treating a medical condition,” nor “mere disagreement as to the proper medical treatment”
supports an Eighth or Fourteenth Amendment claim. Jd. (internal quotations omitted).

As noted above, Mr. Hill-Johnson has mental health diagnoses of PTSD, paranoia,
anxiety, and depression. And, as discussed above, Mr. Hill-Johnson has failed to engage in
mental health services when offered, and otherwise has, at times, used his requests for services as
a manipulation tactic. Furthermore, Mr. Hill-Johnson testified that he is prescribed medications
to treat his mental health concerns, but he sometimes chooses not to take them. It seems
unlikely, at least based on how the facts are developed at this juncture, that Defendants were
deliberately indifferent regarding Mr. Hill-Johnson’s mental health care when they made daily
rounds to check on the mental health status of RHU inmates, provided at least one appointment
with a psychologist, and provided medication. That ACJ staff do not take Mr. Hill-Johnson to
see a counselor at the exact moment he demands it does not constitute a constitutional violation.

In addition to his mental health needs, Mr. Hill-Johnson testified that he has medical
concerns to which ACJ staff are not responding. For example, he stated that in December 2018,
he noticed a bump in his stomach and he has asked to get it checked repeatedly since then. He
stated that the medical staff only poke at it and look at it, and then say there is nothing there. He
also stated that he asked for an MRI, but they did an ultrasound instead. Mr. Hill-Johnson stated
that the bump in his stomach was never diagnosed, but then stated that he was told it was a
hernia for which he was treated with a hernia wrap. Mr. Hill-Johnson further testified that he felt
“like something was leaking in my chest,” and two ultrasounds and a CT scan were done, even
though he requested an MRI. During Chief Deputy Williams’ testimony, she stated that his

stomach issue is being looking at, and he has an upcoming appointment on that matter. Mr. Hill-
Johnson’s testimony belies his claims that ACJ staff are not responding to his concerns; rather,
his testimony indicates that he disagrees with the diagnoses and treatment plans. Therefore, Mr.
Hill-Johnson is unlikely to succeed on his Eighth and Fourteenth Amendment claims for
inadequate medical treatment.

iii. Section 1983—punishment and excessive force under the Eighth and Fourteenth
Amendments

Lastly, Mr. Hill-Johnson alleges that the Defendants violated his Eighth and Fourteenth
Amendment rights when they placed him in a restraint chair. As noted above, a plaintiff may
bring an excessive force claim under either the Eighth or the Fourteenth Amendment, depending
on his status as a sentenced inmate or as a pretrial detainee. Although the standards for the
previous claims—deprivation of medical and mental health care—are the same regardless of
whether the Eighth or Fourteenth Amendment applies, the standards applied to excessive force
claims differ under the two Amendments. The central question in the Eighth Amendment setting
is whether the punishment, that is, whether the force used, was cruel and unusual, Bell v.
Wolfish, 441 U.S. 520, 535 n.16 (1979). In the Fourteenth Amendment setting, however, the
question is simply whether the individual was punished. Jd.

Mr. Hill-Johnson testified regarding an incident, occurring during a season of intense
interactions between Mr. Hill-Johnson and ACJ staff, in which he was placed in a restraint chair
with a spit mask over his face. Mr. Hill-Johnson’s testimony regarding the specifics of this
incident are somewhat unclear, but he alleged he was in the restraint chair for eight hours after he
refused to strip for a shower or after he asked to go to the law library. Captain Zetwo testified,
however, that the restraint chair is only used to prevent inmates from harming themselves,
including when they are intoxicated or combative. He stated that the restraint chair is never used

for punishment, and as a part of ACJ’s protocol, any use of the restraint chair is video recorded.

10
At this point in the development of the case, it is unclear to the Court what may have led up to
Mr. Hill-Johnson’s restraint. If, for example, his refusal to strip for a shower escalated and he
had become combative, use of the restraint chair may have been for non-punishment, safety
purposes—a situation that would not violate either the Eighth or the Fourteenth Amendment. At
this time, Mr. Hill-Johnson has failed to meet his burden as to this claim and needs to develop

the facts further to show a likelihood of success.

In summary, at this point in the case, Mr. Hill-Johnson has not shown a likelihood of
success on the above claims related to his Motion for Temporary Restraining Order and
Preliminary Injunction. Therefore, he is not entitled to the extraordinary remedy of a preliminary
injunction, and the Court does not need to analyze the remaining elements of the preliminary

injunction framework.

Il. Conclusion
Based on the foregoing, Plaintiff's Motion for Temporary Restraining Order and

Preliminary Injunction is hereby DENIED.

IT IS SO ORDERED.

    

 

pA EES Se
United States District Judge

1]
